Citation Nr: 0523345	
Decision Date: 08/25/05    Archive Date: 09/09/05	

DOCKET NO.  03-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumloculatory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The notice requirements of the VCAA require that VA notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In this case, the veteran first raised his claim of 
entitlement to earlier effective dates by his January 2003 
Notice of Disagreement, which was clearly after the December 
2002 rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO provided VCAA complying notice to the veteran in 
September 2002, prior to the decision on appeal, regarding 
what information and evidence was needed to substantiate the 
claim for service connection, and the distribution of the 
duties in obtaining such evidence.  In addition, in 
correspondence of March 2003 and April 2004, the veteran was 
provided the opportunity to submit evidence, notified of what 
evidence was required to substantiate his claim for an 
increased evaluation, provided notice of who was responsible 
for securing the evidence, and advised to submit any 
information or evidence relevant to his case.

The veteran has also been provided a Statement of the Case, 
as well as a Supplemental Statement of the Case apprising him 
of pertinent regulations and actions in his case, to include 
the rating criteria for establishing a higher evaluation and 
the reason that a higher evaluation was not warranted.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.


Factual Background

On November 21, 2001, VA received the veteran's reopened 
claim for service connection for post-traumatic stress 
disorder.

VA outpatient treatment records covering the period from June 
2001 to November 2002 show treatment during that time for 
post-traumatic stress disorder.

On VA psychiatric examination in November 2002, the veteran 
stated that, while in service, he had been assigned to a 
veterinary unit following medic training.  Reportedly, it was 
during that assignment that the veteran became aware that the 
dogs that he was caring for were being traumatized or injured 
for the purpose of research.  According to the veteran, he 
never served in Vietnam, though he was assigned to Korea.  
When questioned, the veteran stated that, as a result of his 
inservice experiences, he was very likely to become sad or 
angry with very little provocation.  Also noted were 
difficulties with socialization and trust.

When further questioned, the veteran reported problems with 
"emotionality" which took the form of sadness or anger.  
According to the veteran, he had led a largely antisocial 
life, during which his emotional responses had interfered not 
only with his two marriages, but with his relationship with 
his son by his first marriage.

When questioned regarding treatment, the veteran stated that 
he had received counseling for several years, as well as 
medication on a regular basis.  Also noted were flashbacks 
specific to his inservice situation, in conjunction with 
uneven sleep characterized by nightmares.

On mental status examination, the veteran appeared to be very 
anxious, as exemplified by his frequent movement and 
difficulty in remaining clearly focused.  The veteran's 
facial expressions were intense, with emotionality in the 
form of a sad expression or anger.  There was frequent 
tearing up, in particular, when the veteran spoke about his 
situation with the dogs in service.  The veteran denied 
impulse control difficulties, though he had often had 
thoughts of what would happen were he to throw a table 
through a window.

According to the examiner, the veteran's irritability and 
rage were evidenced to some degree by his lability in the 
session, though he also gave evidence of rage reactions at 
home, as well as high levels of anger at work.  Reportedly, 
the veteran's everyday living situation was one in which he 
remained socially isolated.  However, his thought processes 
showed no evidence of impairment in either form or content.  

At the time of examination, no delusions or hallucinations 
were present.  The veteran's communication was adequate, 
though his speech was often pressured.  When questioned, the 
veteran denied both obsessions and rituals.  His judgment was 
open to question, though there was no evidence of difficulty 
with abstract thinking, nor was there any evidence of memory 
impairment.  The veteran did admit to frequent suicidal 
ideation, and spoke of one situation where he had planned to 
shoot himself with a loaded shotgun.  However, at present, 
the veteran showed no suicidal or homicidal ideation.  His 
affect was obviously depressed and anxious, as well as angry 
throughout the course of the psychiatric session.  However, 
there was no evidence of organic dysfunction or perceptual 
distortion.  The pertinent diagnosis was chronic post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 54.

In a rating decision of December 2002, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from November 21, 2001, the date 
of receipt of the veteran's claim.

Received in June 2003 were VA outpatient treatment records 
covering the period from December 2001 to May 2003, showing 
treatment during that time for post-traumatic stress 
disorder.  In an entry of early November 2002, the veteran 
stated that things were "going good," and that his work had 
been "going well."  According to the veteran, he liked his 
work and his coworkers.  The veteran stated that he continued 
to be bothered by work requirements outside his day-to-day 
duties.  When thinking about this, the veteran commented that 
he felt "safe" in his daily routine, and was therefore 
reluctant to do anything which disrupted it.  However, 
overall, he was "doing better."  When further questioned, the 
veteran stated that his eating was "all right," though his 
sleep was "still all messed up."  According to the veteran, 
his mood had been "less explosive and crazy."

On mental status examination, the veteran denied suicidal 
intent or ideation.  He presented as casually dressed and 
adequately groomed, and was both socialable and cooperative 
during the course of the psychiatric interview.  The 
veteran's affect continued to be dysphoric and dysthymic, 
though he demonstrated somewhat less lability.  The veteran's 
speech, with the exception of some digressions, was 
spontaneous, articulate, garrulous, prosodic, and relevant.  
His thought content appeared organized, without apparent 
psychosis or suicidal ideation.  At the time of evaluation, 
the veteran's sensorium appeared intact, with insight which 
was fair, and operational judgment adequate.  The pertinent 
diagnoses were post-traumatic stress disorder, and depression 
with anxiety, with a Global Assessment of Functioning Score 
of 50.

In a rating decision of July 2003, the RO assigned a 50 
percent evaluation for the veteran's service-connected post-
traumatic stress disorder, once again effective from November 
21, 2001, the date of receipt of the veteran's claim.

Received in December 2003 were VA outpatient treatment 
records covering the period from July 1981 to November 2003, 
showing treatment during that time for post-traumatic stress 
disorder, and for other unrelated medical problems.  During 
this time frame Global Assessment of Functioning scores 
ranged from 45 to 50.

VA outpatient treatment records covering the period from 
December 2003 to April 2004 show treatment during that time 
for post-traumatic stress disorder, and other unrelated 
medical problems.  

From February 27 to 28, 2004, he was hospitalized for anxiety 
and PTSD after being assigned to a different ward at work.  
It was noted the shift in ward caused acute and severe 
flashbacks.  At the time of admission his Global Assessment 
of Functioning score was 35.  The physician indicated that he 
felt the veteran's problems were a transient response and 
that with support and medication he would be able to be 
safely discharged in the morning.  The next morning, he 
reported feeling much better, had a good nights sleep, and 
was noted to have some humor.  He was discharged that day.  

On mental status examination during a March 2004 clinic 
visit, the veteran was alert and well oriented, appropriately 
dressed, and in no acute distress.  Though his affect was 
flat, he maintained eye contact, with speech which was clear 
and even in tone, volume, and rate.  The veteran's mood was 
described as low, though with no evidence of suicidal or 
homicidal ideation.  His thought processes were circular and 
repetitive, though he had fair insight into his life 
situation.  When questioned, the veteran stated that he was 
satisfied with his present living arrangements and social 
relations.  Global Assessment of Functioning score was 40.

On VA psychiatric examination in May 2004, the veteran 
complained of recurrent intrusive distressing recollections 
of inservice events.  Reportedly, he was plagued by 
flashbacks, as well as by recurrent distressing nightmares.  
According to the veteran, he experienced persistent avoidance 
of stimuli associated with his inservice trauma, and had 
developed markedly diminished interest in significant 
activities.  According to the veteran, he felt detached and 
estranged from others.  Prominent symptoms consisted of 
increased arousal, as well as severe insomnia, marked 
irritability, and outbursts of anger.  Also noted were 
problems with hypervigilance and difficulty concentrating.  

When further questioned, the veteran stated that he worked as 
a licensed practical nurse, a job he had held since 1980.  
According to the veteran, he experienced difficulty in his 
relationships with his supervisor and coworkers due to 
problems with irritability, and had recently developed 
certain homicidal thoughts toward his supervisor.

On mental status examination, the veteran was well oriented.  
His appearance and behavior were appropriate, though his 
affect was very anxious and irritable.  The veteran described 
periods of increased irritability and threatening behavior on 
those occasions when his supervisor told him to work in 
certain places or perform duties with which he was 
uncomfortable.  Communication and speech were normal, though 
characterized by mild pressure.  According to the veteran, he 
experienced panic attacks several times per week, 
characterized by intense anxiety, fearfulness, and a "racing 
heart."  

When questioned, he denied problems with delusions or 
hallucinations, and similarly denied problems with 
obsessional rituals.  His thought processes were normal, and 
his judgment mildly impaired, as exemplified by his thoughts 
of acting violently toward his supervisor at work.  At the 
time of evaluation, the veteran's memory was normal for 
immediate, short term, and remote events.  Suicidal ideation 
was absent.  Homicidal ideation, though present a month 
earlier, was absent at the time of evaluation.  Currently, 
the veteran's intellect was within normal limits.

The pertinent diagnosis was post-traumatic stress disorder, 
with a Global Assessment of Functioning Score of 55.  In the 
opinion of the examiner, the veteran was mentally capable of 
managing his benefits in his own best interest.  Moreover, he 
was mentally capable of performing the activities of daily 
living with no difficulty.  In the opinion of the examiner, 
the veteran showed major difficulties in establishing and 
maintaining effective social and work relationships, as 
evidenced by his recent violent thoughts toward his 
supervisor and previous violent and quick irritability in 
general.  Additionally noted was that the veteran had become 
very socially isolated and withdrawn.  While the veteran had 
no difficulty in understanding simple or complex commands, 
his ability to implement complex commands was difficult due 
to his psychological limitations.


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is argued that current manifestations of 
that disability are more severe than presently evaluated, and 
productive of a degree of impairment sufficient to warrant 
the assignment of a 70 percent schedular evaluation.

The Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).

In the present case, in a rating decision of September 2002, 
the RO granted service connection (and a 30 percent 
evaluation) for post-traumatic stress disorder, effective 
November 21, 2001, the date of receipt of the veteran's 
claim.  In a subsequent rating decision of July 2003, the RO 
granted a 50 percent evaluation for post-traumatic stress 
disorder, once again effective from November 21, 2001.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment or a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the present case, at the time of a VA psychiatric 
examination in November 2002, the veteran showed no evidence 
of either delusions or hallucinations.  His speech, while 
often pressured, was adequate, and he denied both obsessions 
and rituals.  While it is true that, at the time of 
evaluation, the veteran's judgment was open to question, 
there was no evidence of any difficulty with abstract 
thinking.  Nor was there any evidence of memory impairment.  
While in the past, the veteran had described suicidal 
ideation, currently, he displayed neither suicidal nor 
homicidal ideation.  Nor was there any evidence of organic 
dysfunction or perceptual distortion.  The pertinent 
diagnosis was chronic post-traumatic stress disorder, with a 
Global Assessment of Functioning (GAF) Score of 54.

The Board observes that, on subsequent VA psychiatric 
examination in May 2004, the veteran stated that he was 
currently working as a licensed practical nurse, a job he had 
held since 1980.  He was well oriented, and both his 
appearance and behavior were appropriate.  While at the time 
of examination, the veteran's affect was very anxious and 
irritable, with the exception of some mild pressure, both 
communication and speech were within normal limits.  
According to the veteran, he experienced panic attacks 
several times per week, characterized by intense anxiety, 
fearfulness, and a "racing heart."  However, he denied any 
problems with delusions or hallucinations, and once again 
denied obsessional rituals.  His thought processes were 
normal, and his judgment only mildly impaired.  Memory was 
normal for immediate, short-term, and remote events, and both 
suicidal and homicidal ideation were absent.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 55.  In the opinion of the 
examiner, the veteran was mentally capable of managing his 
benefits in his own best interest, and of performing the 
activities of daily living with no difficulty.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A GAF 
score of 11 to 20 indicates that there is some danger of 
hurting self or others(e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), 
or occasionally fails to maintain minimal personal hygiene, 
or gross impairment in communication.  A GAF score of 21 to 
30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgement (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores are defined 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).

While the Schedule does indicate that the rating agency must 
be familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2003).  Thus, GAF scores ranging from 35 
to 55 do not automatically equate to any particular 
percentage in the Schedule; rather, they are but one factor 
to be considered in conjunction with all of the other 
evidence.

The 50 percent evaluation currently in effect for service-
connected post-traumatic stress disorder contemplates the 
presence of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumloculatory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

After consideration of all of the evidence of record, the 
Board finds that  symptomatology attributable to the 
veteran's service-connected post-traumatic stress disorder 
more closely approximates the 50 percent evaluation currently 
assigned.  Notwithstanding the veteran's assertions, the 
objective clinical evidence on file fails to demonstrate the 
presence of symptomatology of such duration or severity 
necessary to the assignment of an increased evaluation.  More 
specifically, based upon current findings, it has not been 
shown that the veteran suffers from either suicidal or 
homicidal ideation, or obsessional rituals.  While the 
veteran did mention experiencing some suicidal and homicidal 
thoughts at times, none were noted objectively during the 
examination in which such was mentioned.  Moreover, at those 
times, the GAF scores assigned were well above 30, indicating 
that the examiners did not believe such thoughts were 
problematic.



Moreover, his speech, while mildly pressured, has been 
described as within normal limits.  Panic attacks, while 
admittedly present, have, by the veteran's own admission, 
occurred only several times per week.  At no time has the 
veteran been described as suffering from near-continuous 
panic or depression affecting his ability to function 
independently, appropriately, or effectively.  In point of 
fact, as of the time of the aforementioned psychiatric 
examination in May 2004, the veteran was described as capable 
of performing the activities of daily living "with no 
difficulty."  Significantly, at no time over the course of 
the current appeal has the veteran been shown to suffer from 
neglect of his personal appearance or hygiene.

The Board acknowledges that the veteran was hospitalized for 
his PTSD in February 2002 and had a GAF score of 35 on 
admission.  However, at admission, the physician noted this 
was an acute reaction, and the hospitalization lasted 
approximately 24 hours, with the veteran improving 
significantly during that 
time after a good nights sleep.  Clinic records thereafter 
revealed GAF scores of 
40 to 50, and the VA examination two months later revealed a 
GAF score of 55, indicating moderate symptoms.  

The Board also notes that the veteran has been assigned GAF 
scores ranging from 40 to 50 in his outpatient clinic notes.  
However, none of these records indicate objective 
symptomatology meeting the criteria for a 70 percent rating, 
and the evidence shows the veteran continues to be employed 
as a nurse, a position he has held for many years, albeit 
with a note that he should not be assigned to a different 
ward.  Thus, while the veteran clearly experiences 
problematic symptoms of PTSD, the preponderance of the 
evidence reveals that they are not of sufficient severity to 
warrant a rating in excess of the currently assigned 50 
percent.

Accordingly, the veteran's claim for an increased rating for 
service-connected post-traumatic stress disorder must be 
denied.




ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


